Citation Nr: 1707796	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1982 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.  

The record reflects that the Veteran requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for April 2013.  However, in February 2013, VA received the Veteran's written request to withdraw his request for such hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such has been adjudicated by the agency of original jurisdiction (AOJ) as both entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to service connection for schizophrenia.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia. 

The case was remanded for further development in August 2013.  Subsequently, the Board reconsidered a February 1995 denial of a claim for service connection for PTSD.  Citing STRs which were not part of the claims file at the time of the February 1995 denial, the Board granted the request to reconsider the claim in April 2016 and again remanded for additional development.  The claim now returns for further appellate review.  As will be discussed further below, the Board finds that the AOJ has substantially complied with the Board's August 2013 and April 2016 remand directives relevant to the claims decided herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as schizophrenia, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As was noted in the April 2016 decision, the unappealed February 1995 denial of his claim was not final, and his claim pre-dated the enactment of the VCAA.  However, he was subsequently informed in a June 2008 letter of the evidence and information necessary to substantiate his service connection, prior to the adjudication of the claim in a January 2009 rating decision, December 2009 statement of the case (SOC), and December 2013 and August 2016 supplemental statements of the case (SSOC) which satisfied VA's duty to notify in this case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's available service treatment records (STRs), post-service private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  These include records pertaining to treatment he sought while using an alias.  No VA treatment records have been associated with the claims file; however, the Veteran has not provided any information indicating that he has received treatment from a VA facility.

The Veteran was afforded VA examinations in August 2000 and August 2016.  The Board finds that the opinions are adequate to decide the issue as they are predicated on a review of the record, to include the Veteran's available STRs, post-service medical records, and the Veteran's and other lay statements of record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's August 2013 and April 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In August 2013, the Board directed the AOJ to obtain the Veteran's service personnel folder and any outstanding VA or private medical records and to readjudicate the claim.  In August 2013, the Veteran's military personnel files were associated with the claims file; treatment records from Dr. V.Z. and the University Medical Center of Southern Nevada were associated with the record.  The claims were then readjudicated in a December 2013 SSOC.

In April 2016, the Board remanded to confirm the Veteran's currently diagnosed psychiatric disorders and to obtain a medical opinion as to the etiology of those disorders.  In August 2016, an opinion was obtained from a VA psychologist on the matters outlined above.  As discussed above, the Board finds that the opinion obtained is sufficient to decide the claim.  The claim was then readjudicated in an August 2016 SSOC.

Therefore, the Board finds that the AOJ has substantially complied with the Board's August 2013 and April 2016 remand directives such that no further action is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes that the Veteran was diagnosed with schizophrenia in 1986.  The question that remains is whether the Veteran's currently diagnosed schizophrenia had its onset during or is otherwise related to service.

In April 1982, the Veteran separated from service under the Trainee Discharge Program because he showed a lack of interest and effort to fulfill the requirements of training.

There is record of the Veteran's January 1986 evaluation by the Iowa Medical and Classification Center.  The Veteran was then serving a sentence for operating a vehicle without the owner's consent.  He was referred for evaluation after he claimed that he was put under hypnosis and sexually abused in his sleep.  He was distressed by this thought while awake, which led him to become verbally abuse and kick his door.  Sleep checks were done which revealed that the Veteran had been sleeping through the night undisturbed.  He was diagnosed with mixed personality disorder with antisocial and inadequate features; however, the examiner noted that the interview indicated paranoia.  The treating clinician could not determine when the Veteran's psychiatric symptoms began.

Also of record is a March 1987 opinion by a Dr. W.V., who noted that the Veteran had stabilized somewhat since his January through March 1986 hospitalization for schizophrenia.  Dr. W.V. opined that the Veteran's schizophrenia began with his 1986 hospitalization.

A March 1987 note from Dr. R.M. opines that the Veteran's psychotic state had persisted for a year or longer, though the exact dates were difficult to determine.  He also noted that the Veteran had stabilized since his hospitalization, that he occasionally worked part-time for his aunt and uncle, and that he relied on his girlfriend to structure his daily activities.  Dr. R.M. noted the Veteran's preoccupation about being injected and poisoned in his testicle and being sodomized during the night. 

An interview with the Veteran's aunt in March 1987 reveals that in July 1982 the Veteran's father was murdered, after which the Veteran became obsessed with revenge, although the Veteran never attempted revenge.  During this time, the Veteran became increasingly paranoid and felt that people were after him.  The aunt also reported that the Veteran was arrested in Iowa for stealing a vehicle while under the influence.  During his call to her after his arrest, the Veteran reported that he was being followed by an "Indian Chief."  Records from March 1987 also reveal that the Veteran began hearing voices.

Medical records from Iowa Lutheran Hospital also show that the Veteran was admitted several times in the early 1990s due to his psychological disorders.  Specifically, in October 1991 the Veteran reported that his wife was raped while he was sleeping and that some people have been injecting drugs into his testicles.  Throughout the medical records in the claims file are repeated references to his belief that he was being sexually abused.  A contemporaneous December 1992 record from Haven Hospital notes that the Veteran has, at that time, a six to seven year history of psychiatric problems.  He was also treated at the Haven Hospital for withdrawal, during which he stated he had used IV crystal methamphetamine and marijuana in the past. 

He was found incompetent to stand trial in 1997.  He received outpatient treatment in 1998 from Loma Linda University.

SSA records from 1998 note the Veteran's delusions or hallucinations and emotional withdrawal.  These symptoms are confirmed by the Veteran's sister in a February 1998 letter, in which she describes the Veteran as having schizophrenia from a young age.

In August 2000, the Veteran was afforded a VA contract examination.  During the examination, the Veteran revealed he believed he had been drugged and that the military had implanted a computer in his brain.  He was under the belief that he was partially paralyzed on his left side which was not evident at the examination and that he had "silent sound" beamed into him causing him to be disturbed.  He stated that he had been abused, generally describing incidents of sodomy.  The examiner found these claims to be "clearly delusional."  The Veteran also discussed his numerous suits again government agencies. 

As to diagnoses, the examiner found that the Veteran did not have PTSD.  Rather, he opined, that the Veteran's delusions about having a computer implanted into him were the result of chronic paranoid schizophrenia.  Noting that the Veteran was discharged quite precipitously during basic training (under authority of the Trainee Discharge Program) because he was "marginal and non-productive," the examiner wondered whether there was some evidence of schizophrenia during service.  However, without military personnel records and STRs, the examiner could not reach a conclusion regarding service connection.

As noted above, the Veteran was afforded another VA examination in July 2016.  This examiner had the benefit of the Veteran's military personnel and STRs.  She confirmed a diagnosis of schizophrenia, which onset in 1986.  She noted that he has had several hospitalizations for schizophrenia and was receiving social security because of schizophrenia.  She also noted his delusions regarding mind control and a computer in his brain, auditory and visual hallucinations, and paranoia when under stress or in public places.

She opined that it was less likely than not that the Veteran had a diagnosis of PTSD or any other mental health condition related to service.   Specifically, she opined that the incidents reflected in the service personnel records leading up to discharges were less likely than not manifestations of any currently diagnosed psychiatric disorder.  She based her conclusion on evidence of poor premilitary adjustment, including emancipation at 15 after which he abused alcohol, poor performance in school, dropping out of school in the 10th grade, and physical abuse during childhood.  She opined that his behavior during service was a continuation of his preservice patterns.

She also opined that it was less likely than not that the Veteran's schizophrenia onset during service, or is otherwise related to service.  She based this on the lack of diagnosis of schizophrenia until 1986, four years after separation from service, that the Veteran served for only 11 weeks, lack of evidence of an event in service associated with the onset of a mental health condition, lack of mental health treatment during service, and poor premilitary adjustment.  She also noted the Veteran had abused several drugs in the past which can increase the incidence of psychosis.

Also of record are documents pertaining to the Veteran's suit against the California Environmental Protection Agency, which seems to be related to the Veteran's delusions noted above.

As stated above, it is clear from the record that the Veteran has a current psychiatric disorder, diagnosed as schizophrenia.  He does not however have a current diagnosis of PTSD, and his claim cannot be granted for an acquired psychiatric disorder characterized as PTSD.  See Romanowsky v. Shinseki, 26 Vet.App. 289   (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Watson v. Brown, 4 Vet. App. 309 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board also finds that the Veteran's schizophrenia is not related to service.  In this regard, the Board accords great probative weight to the August 2016 VA medical opinion of record which finds that it was less likely than not that the Veteran's psychiatric disorder is related to service, as it is predicated on a review of the record, to include the Veteran's STRs, post-service medical records, and the Veteran's and other lay statements of record.  The opinion proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Although other medical records describe the Veteran's symptoms, there is no medical opinion to the contrary with regard the link between the Veteran's schizophrenia and his service.  The conclusions are further supported by other medical evidence of record indicating that the Veteran's schizophrenia first onset in 1986, several years after service.

Consideration has also been given to the Veteran's assertions that his acquired psychiatric disorder is related to his military service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, i.e., the etiology of his acquired psychiatric disorders is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  Acquired psychiatric disorders are not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that psychiatric examinations and testing, and other specific findings are needed to properly assess and diagnose such disorders.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of acquired psychiatric disorder as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating psychiatric disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  

Also of record are reports of the onset of the Veteran's symptoms from his aunt and sister.  His aunt indicates that the Veteran's paranoia and other symptoms began after the July 1982 murder of his father.  Thus, her report indicates that his symptoms are not related to service.  The sister reports that she has observed the Veteran's psychiatric symptoms from a young age.  However, the sister's account as to the timing of the onset of the Veteran's symptoms is inconsistent with the other evidence of record contained in the medical reports and is, thus, of less probative weight.  Accordingly, the lay evidence of record does not constitute competent evidence as to the nexus element and is of less probative value than the VA examiners' opinions.

Finally, the Board notes that Veteran's representative has also claimed that the Veteran's psychiatric disorder pre-existed service and was aggravated by service, based on the sister's contentions that the Veteran displayed psychiatric symptoms from an early age.  See Appellant's Post Remand Brief (December 2015).  However, no psychiatric disorder was noted on the Report of Medical Examination upon the Veteran's entry into service, and he is thus presumed sound upon entry into service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Board further notes that neither the Veteran's representative or the Veteran's sister is competent to provide a medical diagnosis with regard to the Veteran's psychiatric state and there is no competent medical evidence that the Veteran was diagnosed with any psychiatric disability prior to his active duty service.  Moreover, to rebut the presumption of soundness would not be of benefit to the Veteran.   See Wagner, supra; Bagby, supra (noting that rebutting the presumption of soundness requires clear and unmistakable evidence that the disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service).

Consequently, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and therefore must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


